[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-10263         ELEVENTH CIRCUIT
                         Non-Argument Calendar      AUGUST 16, 2011
                       ________________________        JOHN LEY
                                                        CLERK
                D.C. Docket No. 4:10-cr-00041-RLV-WEJ-1

UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

                                  versus

NOE GONZALEZ HERNANDEZ,


                                                       Defendant - Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (August 16, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Noe Gonzalez Hernandez appeals his sentence of 41 months of

imprisonment for reentering the United States illegally. 8 U.S.C. § 1326(a),

(b)(2). Hernandez argues that his sentence is unreasonable. We affirm.

      The district court did not abuse its discretion when it sentenced Hernandez

at the low end of the guideline range. In 2003, Hernandez was convicted of

trafficking in cocaine and deported from the United States, and in 2010, agents

apprehended Hernandez in Georgia, where he had been residing for approximately

four years ostensibly to escape death threats that he had received in Mexico. The

district court “[took] into account the requirements of 18 U.S.C. § 3553(a)” and

reasonably determined that a sentence of 41 months of imprisonment, which is

well below the statutory maximum of 20 years, “[took] into account [Hernandez’s

personal] circumstances and offense and history and characteristics” yet would

“provide[] adequate punishment” and “deter[]” him from reentering the United

States illegally yet again. Hernandez argues that the 16-level enhancement of his

base offense level based on his conviction in 1998 for trafficking in cocaine base,

United States Sentencing Guidelines Manual § 2L1.2(b)(1)(A)(ii), “is

inappropriate and unreasonable because there is no empirical or national evidence

supporting such an enhancement,” but the lack of such evidence does not require




                                         2
that the district court disregard the advisory guideline. See United States v.

Snipes, 611 F.3d 855, 870 (11th Cir. 2010). Hernandez’s sentence is reasonable.

      We AFFIRM Hernandez’s sentence.

      AFFIRMED.




                                          3